Appellant was charged with grand larceny, with two prior convictions — one of burglary of the second degree, and one of attempt to commit burglary of the second degree. Upon arraignment he pleaded "Not guilty" to the charge of grand larceny, but admitted the charges of prior convictions to be true. He was convicted of grand larceny.
The only point urged for a reversal is that the court erred in permitting the district attorney, upon cross-examination of defendant (who was a witness in his own behalf), to ask defendant as to having suffered prior convictions for felony.
But where a defendant, though admitting the charge of prior conviction upon arraignment, becomes a witness in his own behalf, he may be asked if he has ever been convicted of a felony. Such conviction may be proved as affecting his credibility *Page 744 
as a witness. (People v. Arnold, 116 Cal. 682, [48 P. 803];People v. Meyer, 75 Cal. 383, [17 P. 431]; People v. ChinMook Sow, 51 Cal. 597.)
The appeal is entirely without merit, and the judgment and order are affirmed.
Kerrigan, J., and Lennon, P. J., concurred.